DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-2,4-6,11,19-22 and 63-72 are currently pending in the application. Claims 65-66 and 68-71 are withdrawn as directed to non-elected species. Therefore claims 1-2,4-6,11,19-22,63-64,67 and 72 are examined on the merits below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2,4-6,11,19-22,63-64,67 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al (WO2015142675A2) and further in view of Atanackovic et al (British Journal of Hematology, 2016, 172, 685-698, of record), Algate et al (WO2012163805) and Elkins (US20130089555A1). With respect to claim 1, 6, 19-22 Loew et al discloses bispecific CAR molecules (p106, 00456), chimeric antigen receptor molecules are disclosed as capable of binding to "one or more" tumor antigens of which BCMA (CD269) and FCRL5 (CD307e) are disclosed as said tumor antigens (Loew 0005,0035). The chimeric antigen receptor is described as comprising a CD8 alpha transmembrane domain (Loew 0010), a 4-lBB (CD137) co-stimulatory domain (Loew 0016) and a CD3 zeta intracellular signaling domain (Loew 0015). With respect to claims 4 and 5 the CAR construct is described as typically comprising a hinge region that is derived from the CD8 alpha molecule. With respect to claim 11 the bispecific antigen binding domains, one embodiment is described as comprising scFv or fragments thereof having binding specificity for a first and second epitope (Loew 00456). With respect to claim 2, Loew describes that conventionally bispecific scFv molecules may comprise a linker between the two distinct antigen binding scFv fragments (00458) in addition to one internally found between the scFv fragment VL and VH regions. In addition to the teachings above of Loew, Atanackovic et al describe in their review of chimeric antigen therapy for multiple myeloma that CAR is a viable therapy for multiple myeloma (MM), with BCMA (TNFRSF17, CD269) and CD307 (FCRL5) present on a percentage of MM cells (p687, table 1). Additional description of the use of BCMA and CD307e targeting CAR potential can be found on pages 690 (BCMA) and 691 (CD307e).
With respect to the claimed bispecific chimeric antigen receptor scFv binding region and the BCMA specific VL and VH of SEQ ID NOs 1 and 2 the disclosure of Algate describes identical BCMA binding antibodies as SEQ ID NOs 31 and 23 (see Score). The antibodies may be utilized as scFv antigen binding molecules (p11, 1-10). With respect to the antigen binding domains specific for the CD307 molecule, the disclosure of Elkins describes identical VL and VH regions which bind to the CD307 molecule as SEQ ID NOs 30 and 21 which may be provided as single chain antibody (Score and 0021). Considering the disclosure above it would therefore be obvious to utilize preexisting antibodies which are known to bind to the requisite antigens for the construction of a chimeric antigen receptor molecule which binds to the antigen of interest in a dual scFv form. It would therefore be obvious considering the teachings of Loew and Atanackovic to create a CAR which targets the BCMA and CD307e proteins for purposes of treating a cancer such as multiple myeloma which expresses both the antigens. Such a strategy would allow for more rigorous targeting potential and directed cancer cell killing. With regards to new claim 72, the disclosure of Loew describes that linkers may be positioned between unique scFv binding molecules in a bispecific CAR composition (00458) and may comprise a (G4S) x n amino acid sequence, where n=1, 2, 3, 4, 5, or 6.  It would therefore be obvious considering the disclosure of Loew to utilize a known linker sequence in the construction of a bispecific chimeric antigen receptor molecule comprised in a T cell for purposes of utilizing well characterized linker units known to function appropriately in the chimeric antigen molecule construction.
Claims 1-2,4-6,11,19-22,63-64,67 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO2016130598A1, of record) and further in view of Atanackovic et al. (see above), Brentjens et al (WO2016090337A1, of record), Elkins (see above) and Algate (see above).  With respect to claims 1, 6, 19-22, Chang discloses a bi-specific CAR which targets the BCMA and CD138 proteins which are described as being found on multiple myeloma cells (p1, 20-25). With respect to claims 19-22, the CAR comprises a CD8 transmembrane domain, 4-lBB co-stimulatory domain, and a CD3zeta chain intracellular signalling domain (pl-2, 25-30 and 1-5). With respect to claim 4-6 the chimeric antigen receptor may additionally comprise a CD8a hinge domain between the transmembrane domain and the membrane proximal antigen binding extracellular scFv domain (p26, 10-22). In regards to claims 2 and 11, the disclosure of Chang illustrates that the antigen binding domains to the respective antigens may be distinct scFv molecules which are connected in a single chain via a linker sequence (Fig 1A, p19, 1-10). Chang does not disclose a bi-specific CAR that targets both BCMA and CD307e (FCRL5). Looking to the teachings of Atanackovic one finds that BCMA, CD307e and CD138 (table 1) are found on multiple myeloma cells, with both CD307e and CD138 being expressed on 90-100% of multiple myeloma cells, and are potential targets of chimeric antigen receptors for therapy of MM (CD138 p689). Additionally, Brentjens discloses a chimeric antigen receptor which targets FcRL5 (CD307e) with efficacy when directed to cells expressing the FcRL5 antigen (p327, 5-15) and is described as useful in the targeting of multiple myeloma cells expressing this antigen (p2 1-30). Brentjens (p2, 19-30) and Atanackovic (p689) both collectively describe that the CD138 antigen may be expressed in other non-myeloma tissues such as epithelial cells, which would potentially lead to deleterious off-target effects with the administration of a CAR targeting this antigen. Therefore, it would be an obvious modification to the bispecific CAR of Chang to substitute the scFv binding to CD138 in the bispecific CAR
(BCMA/CD138) with a molecule of interest such as CD307e (FcRL5) as disclosed in Atanackovic and taught in Brentjens to arrive at a bispecific CAR as described (BCMA/CD307e) for the purposes of targeting dual expressing myeloma cells more efficiently and with fewer off-target toxicity effects comparatively. Selecting from the known multiple myeloma tumor antigens for bi-specific CAR expression would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385). With respect to the newly claimed bispecific chimeric antigen receptor scFv binding region and the BCMA specific VL and VH of SEQ ID NOs 1 and 2 the disclosure of Algate describes identical BCMA binding antibodies as SEQ ID NOs 31 and 23 (see Score). The antibodies may be utilized as scFv antigen binding molecules (p11, 1-10). With respect to the newly added limitations of antigen binding domains specific for the CD307 molecule as SEQ ID NOs 5 and 6, the disclosure of Elkins describes identical VL and VH regions which bind to the CD307 molecule as SEQ ID NOs 30 and 21 which may be provided as single chain antibody (Score and 0021). Considering the disclosure above it would therefore be obvious to utilize preexisting antibodies which are known to bind to the requisite antigens for the construction of a chimeric antigen receptor molecule which binds to the antigen of interest in a dual scFv form.
Claim(s) 72 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Atanackovic, Brentjens, Elkins and Algate as applied to claim 2 above, and further in view of Loew.  The disclosure of Chang describes a linker which is comprised between the two complete scFv molecules of a bispecific CAR molecule, a number of which are G4S based linkers. The disclosure does not particularly disclose a (G4S) x 5 linkers as SEQ ID NO:25 for example. The disclosure of Loew, however describes that linkers may be positioned between unique scFv binding molecules in a bispecific CAR composition (00458) and may comprise a (G4S) x n amino acid sequence, where n=1, 2, 3, 4, 5, or 6.  It would therefore be obvious considering the disclosure of Chang and Loew to utilize a known linker sequence as disclosed by Chang and Loew in the construction of a bispecific chimeric antigen receptor molecule. 
Response to Arguments 35 USC § 103
Applicant's arguments filed 07-01-2022 have been fully considered but they are not persuasive. 
	Applicant argues that the combined disclosure of Loew, Atanackovic, Elkins and Algate do not make obvious the instantly claimed chimeric antigen receptor molecules.  Applicant claims particularly that the combined disclosure does not make obvious the particular CDR molecules as in instant claim 1. This is incorrect. As described above the sequences of the elected 1 and 2 scFv antibody binding molecule as SEQ ID NO: 1, 2 and SEQ ID NO: 5, 6 (claims 63, 64 respectively) are disclosed identically in the references of Algate and Elkins as referenced above, and also specifically referenced in the disclosure of Loew et al (00361, 00441). Thus, the thorough disclosure of Loew describes the exact scFv VH and VL sequences as are instantly claimed as CDR sequences 1-3 of VH and VL molecules in instant claim 1. 
Applicant additionally argues that the references require an amount of choosing particular antigen binding domains which is unreasonable.  As previously presented: In reply it is noted that the references are taken in combination, with the reference of Atanackovic providing additional motivation to narrow the particular antigens selected when looking to treat particular disease such as multiple myeloma. With respect to the reference of Atanackovic the applicant describes that the reference teaches away from using the BCMA antigen as a target for multiple myeloma. In reply it is found that the reference in fact teaches that clinical trials utilizing chimeric antigen receptors targeting BCMA for multiple myeloma treatment were underway at the time of publication, and that targeting BCMA in fact results in limited (tolerable) side effects when targeted in a clinical setting as mice lacking BCMA (as would occur through in vivo targeting of the BCMA molecule) show normal humoral immune development. In contrast the CD138 antigen was found in trials to result in liver and skin toxicity. Thus, the disclosure of Atanackovic in fact would motivate one to utilize the BCMA molecule as a target, in place of a molecule such as CD138 which results in adverse events when utilized in clinical trials. Similarly, the disclosure of Atanackovic with reference to CD307 antigen describes that the molecule would potentially be a favorable target for therapies of multiple myeloma due to its expression pattern, and refers one to Elkins et al, a reference which forms the basis for the patent publication by Elkins as referenced in the rejections above for the exact antibody binding domains as are instantly claimed. 
In further arguments applicant references example 3 which describes experiments that were carried out with the 1G7 tandem (BCMA-CD307) CAR. Of note this is a species of CAR molecule that was not elected as the particular antigen binding CD307 domain, as the 10A8 based domain was elected. However, the example 3 relates to the antigen recognizing and effector T cell functioning when challenged with CD307 bearing target cells the activation of T cells is an expected and predictable result as would be made obvious by the disclosure of the cited primary references. 
With respect to the instant claims and the rejection over Chang and Atanackovic and Brentjens the applicant makes a similar argument as is presented above. It is reiterated therefore that the disclosures referenced are to be taken together for all that they teach, and additionally that the reference of Atanackovic in fact teaches that BCMA may be not only a viable target for chimeric antigen receptor T cells, but in fact preferable to the CD138 molecule which is disclosed as presenting undesirable side effects when targeted in-vivo by chimeric antigen receptor T cells.  Additionally, the antigen binding domains of the instant claimed species are in fact taught particularly by the disclosure of Elkins and Algate. 
Conclusion
Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644                             

/AMY E JUEDES/             Primary Examiner, Art Unit 1644